Citation Nr: 1212840	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-46 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine changes, status post neurostimulator implant.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1986 to February 1991 and from February 2002 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service-Connected Lumbar Spine Disability

Regrettably, a remand of the Veteran's appeal is necessary for further evidentiary development.  In a May 2011 statement, the representative averred that there were outstanding treatment records.  In this regard, the Board observes that the most recent VA treatment records are dated in June 2007 and suggest that the Veteran receives continuous treatment at the VA Medical Center (VAMC) in Columbia, Missouri.  A remand is necessary to obtain pertinent ongoing lumbar spine treatment records for the pertinent appeal period beginning in February 2008 (one year prior to the current claim) from the VAMC.  38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Furthermore, in obtaining additional records, the Board observes that, since the current 20 percent rating was assigned in a September 2007 rating decision, the Veteran has had two surgeries on her spine in October 2009 and November 2010 at the University of Missouri hospital.  See November 2010 VA examination report.  On remand, records from those surgeries should be obtained.  

Additionally, since a remand is necessary to obtain additional treatment records, and since the last examination was in November 2010, the Board finds that, on remand, a new VA examination should be obtained to ascertain the current level of severity of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

In obtaining a new VA examination, the Board observes that the November 2010 examination report indicates that the Veteran's lumbar spine symptomatology must be taken in the context of the service-connected reflex sympathetic dystrophy of her right lower extremity.  As will be discussed below, the Board is requesting that the agency of original jurisdiction (AOJ) adjudicate the raised issue of entitlement to an increased rating for the sympathetic dystrophy of the Veteran's right lower extremity with numbness of the small toe prior to rendering a decision on the TDIU issue.  Also, the Board acknowledges that the pertinent rating criteria for spine disabilities provide for separate ratings for associated neurologic abnormalities.  However, in this case, the service-connected reflex sympathetic dystrophy of the Veteran's right lower extremity is not a neurologic abnormality associated with her service-connected lumbar spine disability.  Rather, service connection was awarded for lumbar spine changes, status post neurostimulator implant, as secondary to the service-connected reflex sympathetic dystrophy.  Review of the pertinent records shows that the neurostimulator was implanted to help alleviate the Veteran's reflex sympathetic dystrophy symptoms; the implantation subsequently resulted in lumbar spine changes.  As such, the Veteran's reflex sympathetic dystrophy is not a neurological abnormality associated with her lumbar spine, and her symptoms associated with her lumbar spine should be rated separately, to the extent possible.

Indeed, and in this regard, the November 2010 examiner opined that the Veteran experienced neuritic pain in her right leg, but it was unclear if it was radicular or due to her reflex sympathetic dystrophy.  Therefore, the examination should address, to the extent possible, the manifestations of the Veteran's lumbar spine disability versus her reflux sympathetic dystrophy.  In other words, the examiner should differentiate, to the extent possible, the symptoms associated with the lumbar spine changes and the reflex sympathetic dystrophy. 

TDIU

Throughout the appeal, the Veteran has indicated that she is unemployable as a result of her service-connected lumbar spine disability.  Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected disabilities on her employability.  [In this regard, the Board points out that, in addition to the service-connected lumbar spine changes, status post neurostimulator implant (20%), service connection is also in effect for residuals of recurrent right ankle strain (10%); surgical scars of Muscle Groups XVII and XX associated with lumbar spine changes, status post neurostimulator implant (10%); and reflex sympathetic dystrophy of the right lower extremity with numbness of the small toe (10%).]  

Furthermore, the Board notes that two additional issues have been raised by the record.  As these two additional claims are inextricably intertwined with the TDIU issue on appeal, they must be adjudicated first prior to the AOJ's consideration of the TDIU issue.  

First, in a May 2011 statement, the Veteran's representative argued that the February 2009 claim for an increased rating was not limited to her lumbar spine, but also included her service-connected reflex sympathetic dystrophy of the right lower extremity with numbness of the small toe.  The Board observes that although, associated neurologic abnormalities are to be rated with spine disabilities, the Veteran's right leg disability is not a neurological abnormality associated with her lumbar spine, but is a separate and distinct disability.  In this regard, the Board observes that, in an April 2010 rating decision, the RO denied an increased rating for the Veteran's reflex sympathetic dystrophy of the right lower extremity with numbness of the small toe; no appeal of that denial was initiated.  However, considering the representative's May 2011 argument, the Board finds that the issue of entitlement to a rating in excess of 10 percent for reflex sympathetic dystrophy of the right lower extremity with numbness of the small toe has again been raised.  

Further, a November 2010 examination raises the issue of entitlement to service connection for a bladder disorder, as secondary to the service-connected reflex sympathetic dystrophy of the right lower extremity with numbness of the small toe.  The examiner related the Veteran's urinary symptoms to the reflex sympathetic dystrophy of her right lower extremity and not to her lumbar spine disability.  Service connection for urinary incontinence was previously denied in November 2005.  However, the Board finds that the November 2010 examination raises the issue of whether new and material evidence sufficient to reopen a previously denied claim for service connection for a bladder disorder has been received.  

The RO has not adjudicated either of these claims.  As these issues are inextricably intertwined with the current issue of entitlement to a TDIU, they must be adjudicated prior to the AOJ's consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter for the TDIU claim.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of lumbar spine treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that she may have received at the VAMC in Columbia, Missouri since February 2008 and records of surgery that she underwent at the University of Missouri Hospital in October 2009 and November 2010.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of her service-connected lumbar spine changes, status post neurostimulator transplant, and to address her employability in light of her service-connected disabilities.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent manifestations of the service-connected lumbar spine disability should be annotated in the examination report.  The examiner should:  

a. provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain and weakness.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

b. discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

c. discuss whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine changes, status post neurostimulator implant.  If so, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  In addressing any adverse neurologic abnormalities, to the extent possible, the examiner should address the symptomatology attributable to the lumbar spine disability as opposed to the symptomatology attributable to the reflex sympathetic dystrophy.  If the examiner is unable to separate the adverse neurologic abnormalities associated with the lumbar spine from those resulting from the reflex sympathetic dystrophy, they should so state.
d. opine as to whether the Veteran's service-connected disabilities--lumbar spine changes, status post neurostimulator implant; residuals of recurrent right ankle strain; surgical scars of Muscle Groups XVII and XX associated with lumbar spine changes, status post neurostimulator implant; and reflex sympathetic dystrophy of the right lower extremity with numbness of the small toe--alone preclude her from engaging in substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Adjudicate the issue of entitlement to a rating in excess of 10 percent for reflex sympathetic dystrophy of the right lower extremity with numbness of the small toe and the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a bladder disorder.  The Veteran should be notified of her appellate rights.  These issues should only be returned to the Board if the Veteran perfects a timely appeal of the denial of these claims.  

6.  Then, readjudicate the issues on appeal-as are listed on the title page of this decision.  If any of these benefits remain denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

